This is the second time this case has appeared in this court. Upon its first hearing in the Court of Appeals, that court was of opinion that the causes of action should be separately stated and numbered, and it reversed the trial court for not sustaining a motion to that effect; but while so doing the Court of Appeals in its opinion definitely stated that Briggs, the plaintiff, is entitled to recover what his services were reasonably worth, and that "in a trial on the quantum meruit, if he deserves more, he can show it and recover such additional compensation." The judgment of the Court of Appeals on the former hearing was affirmed by this court in Briggs v. GilbertGrocery Co., 116 Ohio St. 343, 156 N.E. 494.
Complying with the ruling of the appellate courts, Briggs, on the second hearing, amended his petition by separating and numbering his causes of action. The cause was then heard the second time by the trial court, a jury having been waived, and that court found on the issues joined in favor of Briggs and rendered judgment in his favor for the reasonable *Page 26 
value of his services to the grocery company. The Court of Appeals, adhering to its formerly expressed views, and in compliance with what it conceived to be the expression of this court in the reported case, affirmed the judgment of the common pleas court.
We find no prejudicial error committed by the Court of Appeals, and therefore affirm its judgment.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS and ALLEN, JJ., concur.
ROBINSON, J., dissents from the statement of facts and from the law.
KINKADE and DAY, JJ., dissent.